In an adoption proceeding pursuant to Domestic Relations Law article 7, and related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of the Family Court, Suffolk County (Freundlich, J.), dated April 2, 2009, which, after a hearing, determined, inter alia, that his consent to the adoption of his child was not required.
Ordered that the order is affirmed, without costs or disbursements.
*528We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Desy Lee M., 44 AD3d 1046 [2007]). Covello, J.P., Angiolillo, Leventhal and Sgroi, JJ., concur.